Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 21, 2017

                                       No. 04-17-00059-CV

                           EX PARTE JAMES KENNETH CURLL,

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI08228
                           Honorable Richard Price, Judge Presiding


                                          ORDER
        Appellant’s brief was filed on June 13, 2017. Therefore, appellee’s brief was due to be
filed on July 13, 2017. Neither a motion for extension or time nor the appellee’s brief has been
filed. It is therefore ORDERED that appellee show cause in writing within fifteen (15) days
from the date of this order why this appeal should not be set at issue. If appellee fails to respond,
this appeal will be set at issue without an appellee’s brief.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk